           Case 1:19-cr-00373-PGG Document 63-3 Filed 09/24/19 Page 1 of 1


From:             Podolsky, Matthew (USANYS)
To:               Scott Srebnick; Richenthal, Daniel (USANYS); Sobelman, Robert (USANYS)
Cc:               Jose M. Quiñon
Subject:          RE: Current draft of Memo of Law re Nike Rule 17c
Date:             Friday, September 06, 2019 2:51:44 PM


We do not have an objection to the filing of this motion on the public docket.

Many thanks,
Matt

From: Scott Srebnick <                        >
Sent: Friday, September 6, 2019 10:39 AM
To: Richenthal, Daniel (USANYS) <                        >; Podolsky, Matthew (USANYS)
<                         >; Sobelman, Robert (USANYS) <                       >
Cc: Jose M. Quiñon <                         >
Subject: Current draft of Memo of Law re Nike Rule 17c

Gentlemen:

Attached is the current draft of the memo of law re Nike. I don’t think there is any basis for filing
this under seal inasmuch as the matters are in the public record.

Thanks,
Scott

Scott A. Srebnick, P.A.
201 South Biscayne Boulevard
Suite #1210
Miami, FL 33131
Tel: 305-285-9019
Cell:
Fax: 305-377-9937
www.srebnicklaw.com
